     Case: 4:20-mj-00096-DDN Doc. #: 15 Filed: 04/17/20 Page: 1 of 9 PageID #: 36



                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
                           Plaintiff,         )
                                              )
v.                                            ) Case No. 4:20-mj-96-DDN
                                              )
BRYANT WILLINGHAM,                            )
                                              )
                           Defendant.         )

        MEMORANDUM IN OPPOSITION TO GOVERNMENT’S MOTION
                      SEEKING DETENTION

         Defendant, Bryant Willingham, through his attorney Assistant Federal Public

Defender Rachel Korenblat, opposes the government’s motion seeking his detention.

Dkt. No. 4.     As shown below, the complaint does not give rise to a rebuttable

presumption.      The Court can fashion conditions to assure Mr. Willingham’s

appearance and protect the public.
                                Procedural History

         On April 9, 2020, the government charged Mr. Willingham by a complaint with

one count of carjacking, in violation of 18 U.S.C. § 2119. Dkt. Nos. 1-2. On that same

day, the government moved to detain Mr. Willingham, arguing the complaint gives

rise to a rebuttable presumption under 18 U.S.C. § 3142(e)(2) because he “has been

convicted of a qualifying offense.” Dkt. No. 4 at p. 1. The government further argued,

without providing any specifics, that “no conditions or combination of conditions . . .

will reasonably assure the appearance of the defendant as required and the safety of

any other person and the community.” Id.
     Case: 4:20-mj-00096-DDN Doc. #: 15 Filed: 04/17/20 Page: 2 of 9 PageID #: 37



         On April 10, 2020, Mr. Willingham had his initial appearance on the

complaint. Dkt. No. 7. At that time, the Court read into the record general comments

regarding Mr. Willingham’s criminal history based on an informal communication

with the Pretrial Services office.      Neither party, however, had access to this

information.1     The Court indicated it would schedule a detention hearing once

Pretrial filed its Pretrial Services Report.

         On April 13, 2020, Pretrial filed its Pretrial Report recommending detention.

Dkt. No. 12.      After defense counsel inquired about resetting Mr. Willingham’s

detention hearing, the Court ordered the parties to respond by written memorandum

as to the government’s request for detention. Dkt. No. 14.

         This memorandum follows.


                                       Argument

     The Government’s Detention Motion Contravenes the Bail Reform Act’s
                                 Mandates

I.       The Bail Reform Act Favors Pretrial Release

         The Bail Reform Act, 18 U.S.C. §§ 3141 et seq., (“the Act”), authorized federal

judges to detain defendants without bond pending trial to assure either the

appearance of the defendant or the safety of the community. The Act, however, “did

not . . . signal a congressional intent to incarcerate wholesale the category of accused

persons awaiting trial.” United States v. Orta, 760 F.2d 887, 890 (8th Cir. 1985). As

the Eighth Circuit stressed, “Congress was demonstrating its concern about ‘a small

but identifiable group of particularly dangerous defendants as to whom neither the
imposition of stringent release conditions nor the prospect of revocation of release can


1The government represented that it had an idea as to Mr. Willingham’s criminal
history, but counsel had not spoken to Pretrial prior to the hearing. The
government did not disclose this information to defense counsel, nor did defense
counsel communicate with Pretrial before the hearing.
                                               2
  Case: 4:20-mj-00096-DDN Doc. #: 15 Filed: 04/17/20 Page: 3 of 9 PageID #: 38



reasonably assure the safety of the community or other persons.’” Id. (quoting Senate

Committee on the Judiciary, S. Rep. No. 225, at 3189 (1st Sess. 1983)). Accordingly,

the Supreme Court held: “[i]n our society liberty is the norm and detention prior to

trial . . . is the carefully limited exception. United States v. Salerno, 481 U.S. 739,

755 (1987). The Bail Reform Act, therefore, “favor[s] release over pretrial detention.”

Orta, 760 F.2d at 890.

      The Act provides courts with numerous alternatives to incarceration with

progressively more stringent restrictions on liberty. 18 U.S.C. § 3142(a)-(f). The

alternatives begin with release on recognizance, progressing to release with

conditions, and then finally, detention without bond. Before a court can detain a

defendant, the court must consider the availability of each step, in turn, to find under

section 3142(b) that a bond “will not reasonably assure the defendant’s appearance .

. . or will endanger the community.” Orta, 760 F.2d at 890 (internal quotations

omitted).   Compliance with this graduated linear procedure—considering each

alternative one-by-one—is “critical.” Id.

      In other words, even if the court finds that a bond will not reasonably assure

the person’s appearance or will endanger the public’s safety, detention is still not

authorized unless the court determines that there are no conditions or combination
of conditions that will reasonably assure the appearance of the defendant or the

safety of the community. Orta, 760 F.2d at 890-91 (“The wide range of restrictions

available ensures, as Congress intended, that very few defendants will be subject to

pretrial detention.”).

      Indeed, detention under the Bail Reform Act was meant to be quite difficult for

prosecutors to obtain. See United States v. Holloway, 781 F.2d 124, 125 (8th Cir.

1986) (the legislative history of the Act makes it clear that pretrial detention “is to be

the exception rather than the rule”); United States v. Kisling, 334 F.3d 734, 735 (8th

Cir. 2003) (emphasizing that the standards for release are tied to a reasonable

                                            3
  Case: 4:20-mj-00096-DDN Doc. #: 15 Filed: 04/17/20 Page: 4 of 9 PageID #: 39



assurance that the defendant is not a flight risk or danger); Orta, 760 F.2d at 892

(“reasonably assure” is not the equivalent of “guarantee”).

       Here, the government has not passed this high hurdle to detain Mr.

Willingham.

II.    The Rebuttable Presumption Does Not Apply

       Contrary to the government’s detention motion, Mr. Willingham has not been

“convicted of a qualifying offense” to trigger the rebuttable presumption under 18

U.S.C. § 3142(e)(2), which cross-references offenses listed in section 3142(f)(1),

notably “crimes of violence.” Arguably carjacking can be considered a “crime of

violence,” but Mr. Willingham has not yet been convicted of that charge. Nor do any

of his prior convictions constitute a “crime of violence.” While Mr. Willingham has a

prior conviction for Illinois burglary, 720 ILCS 5/19-1(a), this conviction does not

qualify post-Johnson/Mathis as a crime of violence. See United States v. Ballard, 950

F.3d 434, 436 (7th Cir. 2020) (government concession that attempted Illinois burglary

is not a violent felony under the Armed Career Criminal Act); Faulkner v. United

States, 926 F.3d 475, 477 (8th Cir. 2019) (same).

       Accordingly, the government’s motion does not provide a basis for the Court to

apply a rebuttable presumption.

III.   If the Rebuttable Presumption Applies, Mr. Willingham Has Met It

       If the Court finds there is a rebuttable presumption that “no condition or

combination of conditions will reasonably assure the appearance of the person as

required and the safety of the community.” 18 U.S.C. § 3142(e). This presumption,

however, does not end the inquiry:
              In a presumption case . . . a defendant bears a limited
              burden of production-not a burden of persuasion-to rebut
              that presumption by coming forward with evidence he does
              not pose a danger to the community or a risk of flight. . . .
              Once a defendant has met his burden of production relating
              to these two factors, the presumption favoring detention


                                           4
    Case: 4:20-mj-00096-DDN Doc. #: 15 Filed: 04/17/20 Page: 5 of 9 PageID #: 40



              does not disappear entirely, but remains a factor to be
              considered among those weighed by the district court. 2

United States v. Abad, 350 F.3d 793, 797 (8th Cir. 2003).

        Once a defendant provides evidence that he is not a flight risk or danger,

thereby overcoming the presumption, the Court then must consider:

              (1) the nature and circumstances of the crime; (2) the
              weight of the evidence against the defendant; (3) the
              history and characteristics of the defendant, including
              mental condition, family ties, employment, community
              ties, and past conduct; and (4) the seriousness of the danger
              to the community or to an individual.

Id. (citing 18 U.S.C. § 3142(g)). In assessing these factors, the weight of the evidence

against the defendant is the least important factor to consider. United States v.

Motamedi, 767 F.2d 1403, 1408 (9th Cir. 1985). This is because the Bail Reform Act

does not modify or limit the presumption of innocence. 18 U.S.C. § 3142(j).

        Maintaining that this limited burden of production is inapplicable here, Mr.

Willingham nevertheless presents sufficient evidence to support that he is not a flight

risk nor a danger. Even though Mr. Willingham has prior felony convictions, they

are all quite stale. The most recent felony conviction, his 2013 Illinois burglary case,

is from seven years ago. For those old convictions, he had three periods where he was

declared an “absconder,” but for his supervision occurring in the past decade (his 2008

Tampering with a Motor Vehicle and 2009 Attempt to Steal a Motor Vehicle), he

discharged his probation both times afterwards. Dkt. No. 12 at pp. 8-9. According to



2 Mr. Willingham disagrees that the presumption remains a factor the district court weighs
once he has met his burden of production. Continuing to weigh the presumption
once he has met his burden would eviscerate the government’s burden of
persuasion. Thus, the rebuttable presumption should not be a reason this Court
finds it cannot fashion conditions of release.
                                              5
    Case: 4:20-mj-00096-DDN Doc. #: 15 Filed: 04/17/20 Page: 6 of 9 PageID #: 41



the Pretrial Report, for his last term of supervision (2012 Tampering with a Motor

Vehicle), Mr. Willingham discharged that parole too, even though he received a

violation for a felony law violation.3 The Report, however, does not state that this

violation revoked his parole or that he was conviction of that felony.

        Mr. Willingham’s record lists several convictions for failure to appear, but like

his felonies, they are long in the past—the most recent one is almost decade ago. Dkt.

No. 12 at p. 10. Furthermore, they all appear connected to local ordinances or

misdemeanors, probably related to traffic.

        Mr. Willingham also has two viable home plans, either with his girlfriend or

with his brother, and he had a job prior to being laid off, apparently because of the

COVID-19 shut down.4

        Finally, aspects of this case mitigate Mr. Willingham’s risk of flight or danger

even though carjacking is a serious crime. Taking the complaint at face value, Mr.

Willingham allegedly car jacked the postal vehicle because he was in fear of his life,

believing that armed men were running after him. 5           Dkt. No. 2 at p. 1.     Mr.



3 The Pretrial Report does not provide any information regarding supervision
relating to Mr. Willingham’s 2013 burglary case. In that case, the court sentenced
Mr. Willingham to “periodic imprisonment,” which indicates that he left and
returned to custody multiple times to complete that sentence. Dkt. No. 12 at p. 10.
If accurate, this too supports Mr. Willingham’s lack of flight risk or danger.

4Prior to his arrest, Mr. Willingham was not living at his girlfriend’s after a
disagreement, but he believes he can now return.

5The complaint provides that the postal worker said Mr. Willingham was armed
with a firearm at the time of the carjacking. Dkt. No. 2 at p. 1. The complaint
makes no other reference to a firearm, even though Mr. Willingham interacted with
several other people who law enforcement interviewed. Nor does the complaint
                                            6
  Case: 4:20-mj-00096-DDN Doc. #: 15 Filed: 04/17/20 Page: 7 of 9 PageID #: 42



Willingham firmly held this belief because, after crashing the postal vehicle, a bus

driver allowed him onto the bus without a ticket because Mr. Willingham’s “claim

that unknown parties were attempting to kill him.” Id. at pp. 1-2.

       Without conceding the accuracy of the allegations, one of two things caused

this offense—mental illness and/or drug impairment that made Mr. Willingham

really believe his life was in danger or his life really was in danger. If the latter, this

is an affirmative defense to the charge. If the former, the Court can fashion conditions

of release to assure Mr. Willingham’s appearance and public safety.

IV.   Conditions of Release will Reasonably Sure Mr. Willingham’s
      Appearance and the Community’s Safety

       Pretrial conditions such as drug testing and treatment, as well as mental

health counseling will alleviate an apparent cause to this offense.          Indeed, Mr.

Willingham admitted himself previously into a drug treatment program,

demonstrating his amenability to such treatment. Dkt. No. 12. Furthermore, ankle

monitoring and home curfew will assure his appearance and the public safety.

       Erring on the side of release with conditions, rather than custody is even more

important now given the COVID-19 pandemic. Currently, the virus has caused over

30,660 deaths in the United States and infected over 667,940 people, though both of

those figures are surely higher due to lack of testing.          The New York Times,

Coronavirus       in     the     U.S.:     Latest      Map      and      Case      Count,

https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html. As of April

17, 2020, there are 5,111 positive cases in Missouri with 171 deaths. Id.




reference recovery of any type of weapon. According to Mr. Willingham’s statement,
he denied possessing a firearm.
                                            7
    Case: 4:20-mj-00096-DDN Doc. #: 15 Filed: 04/17/20 Page: 8 of 9 PageID #: 43



        Jails are particularly ill-equipped to address this threat. As but one stark

example, the Cook County Jail in Chicago “is now the nation’s largest-known source

of coronavirus infections.” Timothy Williams and Danielle Ivory, Chicago’s Jail is

Top U.S. Hot Spot as Virus Spreads Behind Bars, N.Y. Times, Apr. 8, 2020. Initially,

only two inmates were infected. But within two or so weeks, “the virus exploded

behind bars, infecting more than 350 people.” Id. So far, the government has fought

release of currently detained clients by lauding the Bureau of Prisons’ efforts, which

local jails here are supposed to emulate, in oppositions to various motions of release. 6

The government’s opposition has not aged well. By the end of March, the BOP had

about six positive cases. In various filings the government implied this demonstrated

the BOP’s success with containing the virus. But, several weeks later, over 530

inmates have tested positive as well as over 300 staff with 18 inmate deaths.

        Even though Mr. Willingham is 39 years old, he is still vulnerable. As the New

York Times reported, data from the Centers for Disease Control (“CDC”) found “that

nearly 40 percent of patients sick enough to be hospitalized were aged 20 to 54.” Pam

Belluck, Younger Adults Make Up a Big Portion of Coronavirus Hospitalizations in

U.S., New York Times, Mar. 19, 2020. And this virus disproportionately kills African

Americans, such as Mr. Willingham. John Eligon, et al., Black Americans Face

Alarming Rates of Coronavirus Infection in Some States, N.Y. Times, Apr. 7, 2020.

        This unfortunately hits home. All but three of the deaths in St. Louis were

African American. Paulina Cachero, All but 3 People who Died from COVID-10 in St.

Louis, Missouri, were Black, Business Insider, Apr. 12, 2020. And “African Americans

make up more than half of St. Louis County’s coronavirus cases,” while only 24.9%

of the overall population. Id.




6Because citation would contain names of other clients, defense counsel can provide
the Court with examples if the Court wishes.
                                           8
 Case: 4:20-mj-00096-DDN Doc. #: 15 Filed: 04/17/20 Page: 9 of 9 PageID #: 44



      Considering the very real threat the COVID-19 pandemic poses to Mr.

Willingham while incarcerated, as well as the conditions the Court can fashion for

his release, this Court should deny the government’s detention motion.

                                    Conclusion

      For the reasons stated above, Mr. Willingham respectfully requests this Court

deny the government’s motion seeking detention by ordering his release with pretrial

conditions.

Dated: April 17, 2020
                                              Respectfully submitted,


                                              /s/ Rachel Korenblat
                                              Rachel Korenblat
                                              Assistant Federal Public Defender
                                              1010 Market Street, Suite 200
                                              St. Louis, Missouri 63101
                                              Telephone: 314-241-1255
                                              Fax: 314 241 3177
                                              E-Mail: Rachel_Korenblat@fd.org
                                              Attorney for Defendant




                          CERTIFICATE OF SERVICE

      Assistant Federal Public Defender Rachel Korenblat certifies that she caused
the Motion to Revoke the Detention Order be filed electronically with the Clerk of the
Court, to be served by operation of the Court’s electronic filing system upon Assistant
United States Attorney, John Ware.

      Dated: April 17, 2020.


                                              /s/ Rachel Korenblat



                                          9
